Exhibit 8(a)(ii) AMENDMENT TO PARTICIPATION AGREEMENT THIS AGREEMENT, effective as of May 1, 2005 (“Agreement”), as amended and restated, is hereby amended and restated as of May 1, 2014, by and among Lincoln Life & Annuity Company of New York, a New York life insurance company (“Insurer”), Lincoln Financial Distributors, Inc., a Connecticut corporation (“Contracts Distributor”), (together, Insurer and Contracts Distributor, the “Company”), AllianceBernstein L.P. (formerly Alliance Capital Management L.P.), a Delaware limited partnership (“Adviser”), the investment adviser of the Fund referred to below; and AllianceBernstein Investments, Inc., (formerly AllianceBernstein Investment Research and Management, Inc.), a Delaware corporation (“Distributor”), the Fund’s principal underwriter (collectively, the “Parties”), WITNESSETH THAT: WHEREAS, the Parties now desire to amend the Participation Agreement as follows: To make shares of the Portfolios of the Funds made available by Distributor to serve as underlying investment media for variable annuity contracts and variable life insurance policies issued by Insurer listed in Schedule B (“Amendment to Schedule B”). NOW, THEREFORE, in consideration of the mutual benefits and promises contained herein, the Parties hereby amend the Participation Agreement as reflected herein and in the attached Amendment to Schedule B. IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in their names and on their behalf by and through their duly authorized officers signing below. Lincoln Life & Annuity Company Of New York By:/s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President Lincoln Financial Distributors, Inc. By: /s/ Thomas O’Neill Name: Thomas O’Neill Title: SVP, COO & Head of Financial Institutions Group AllianceBernstein L.P. By: /s/ Emilie D. Wrapp Name:Emilie D. Wrapp Title:Assistant Secretary AllianceBernstein Investments, Inc. By: /s/ Stephen J. Laffey Name:Stephen J. Laffey Title:Assistant Vice President Amendment to Schedule B As of May 1, 2014 Insurer Contracts to which the Portfolios of the Fund are made available under this Agreement: Group Variable Annuity (GVA) I, II, & III ChoicePlus Variable Annuity ChoicePlus Access Variable Annuity ChoicePlus II Variable Annuity ChoicePlus II Access Variable Annuity ChoicePlus II Advance Variable Annuity ChoicePlus II Bonus Variable Annuity ChoicePlus Assurance (A Share/Class) ChoicePlus Assurance (B Share) ChoicePlus Assurance (B Class) ChoicePlus Assurance (C Share) ChoicePlus Assurance (Series) ChoicePlus Assurance (L Share) ChoicePlus Assurance (Bonus) ChoicePlus AssuranceSM (Prime) ChoicePlus Momentum Income Option ChoicePlus Design ChoicePlus Fusion ChoicePlus Signature Investor AdvantageSM Investor AdvantageSM Fee-Based Investor AdvantageSM RIA VULONE Elite VULONE 2005 Elite Momentum VULONE Elite Momentum VULONE2005 Elite Momentum SVULone Elite VULCV VULCV II VULCV II Elite VULFlex VULCV III Elite VULCV IV Elite VULDB VULDB Elite VULDB II Elite VULDB IV Elite SVUL Elite SVUL II SVUL II Elite SVUL III Elite SVULone Elite SVUL IVElite CVUL III Elite VULone 2007 Elite SVULone 2007 Elite VULone 2010 Momentum VULone 2007 Elite Momentum SVULone 2007 Elite AssetEdge VUL Elite Momentum AssetEdge VUL Elite PreservationEdge SVUL Elite Lincoln Corporate Variable 4 Lincoln Corporate Variable 5 DirectorTM Lincoln Corporate Variable Private Solution Lincoln American Legacy Retirement Group Annuity Lincoln Corporate Commitment VUL Private Placement VUL
